Case: 20-40355     Document: 00515905481         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-40355                             June 18, 2021
                                                                          Lyle W. Cayce
                                                                               Clerk
   Isreal Hudgins,

                                                           Plaintiff—Appellant,

                                       versus

   Warden Jeffrey Catoe; Michael Britt; Michael Collum;
   Julie D. Bales; Susan A. Mullinax; Blair Pack; Deborah
   Roden; Rebecca Cox; Jean Sparks; Jose Gonzales;
   Michael McNeil,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-403


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Isreal Hudgins, Texas prisoner # 1649033, moves for leave to proceed
   in forma pauperis (IFP) on appeal from the district court’s orders dismissing
   his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. § 1915A(b)(1), and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40355      Document: 00515905481            Page: 2    Date Filed: 06/18/2021




                                      No. 20-40355


   denying his motion for reconsideration. Hudgins raised numerous claims
   against the defendants, alleging that they violated his constitutional rights by
   denying him due process and the right to redress in connection with the
   prison disciplinary proceedings, retaliating against him for seeking redress,
   subjecting him to cruel and unusual punishment by placing him in
   administrative segregation based on a void disciplinary conviction and
   denying him access to courts. The district court dismissed some claims as
   barred by Heck v. Humphrey, 512 U.S. 477 (1994), and dismissed the
   remainder of the claims for failure to state a claim upon which relief may be
   granted. In denying Hudgins’s IFP motion, the district court certified that
   the appeal is not taken in good faith.
          By moving to proceed IFP, Hudgins is challenging the district court’s
   certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Thus,
   his request “must be directed solely to the trial court’s reasons for the
   certification decision.” Id. Our inquiry into an appellant’s good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted).
          Hudgins provides no argument challenging the district court’s
   reasons for certifying that his appeal is not taken in good faith. Further, while
   he states that defendants denied him access to courts and that his continued
   housing in administrative segregation implicates a protected liberty interest,
   he does not address the district court’s reasons for dismissing those claims
   or identify any error with the district court’s resolution of those claims.
   Although we liberally construe briefs of pro se litigants, see Grant v. Cuellar,
   59 F.3d 523, 524 (5th Cir. 1995), Hudgins has abandoned any challenge to the
   certification decision and has failed to show that he will raise a nonfrivolous
   issue for appeal by failing to point to any error in the district court’s decision.




                                            2
Case: 20-40355     Document: 00515905481         Page: 3   Date Filed: 06/18/2021




                                  No. 20-40355


   See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987); Howard, 707 F.2d at 220.
         Further, although he challenges the denial of his motion for the
   appointment of counsel in the district court, he has not made an arguable
   showing of exceptional circumstances and, thus, has not shown a
   nonfrivolous basis for contending that the ruling was a “clear abuse of
   discretion.” Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); see Ulmer v.
   Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). He has also failed to show
   extraordinary circumstances warranting the appointment of appellate
   counsel, see Ulmer, 691 F.2d at 212, and his motion for the appointment of
   appellate counsel is therefore DENIED.
         Accordingly, Hudgins’ motion to proceed IFP on appeal is
   DENIED, and the appeal is DISMISSED AS FRIVOLOUS.




                                          3